Gobb, J.
It being, under the evidence, an issuable question of fact whether or not the plaintiff below sufficiently complied with that stipulation in the policy of insurance sued upon, requiring him to “ keep a set of books which shall clearly and plainly present a complete record of business transacted, including all purchases, sales and shipments, both for cash and credit,” and the right of the plaintiff to a recovery depending upon the solution of this question, it was error to grant a nonsuit.

Judgment reversed.


All the Justices concurring, except Lewis, J., who was not a member of the court when this case was argued.